 


109 HR 4791 IH: Disabled Veterans Adaptive Housing Improvement Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4791 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Ms. Herseth (for herself, Mr. Case, Mr. Evans, Ms. Corrine Brown of Florida, Mr. Gutierrez, Mr. Serrano, Mr. Filner, Mr. Strickland, Ms. Carson, Mr. Kucinich, Mr. Wexler, Mr. Conyers, Mr. Peterson of Minnesota, Ms. Matsui, Mr. Al Green of Texas, and Mr. Farr) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to increase the amount of assistance available to disabled veterans for specially adapted housing and to provide for annual increases in such amount. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Adaptive Housing Improvement Act. 
2.Increase in amount of assistance available to disabled veterans for specially adapted housingSection 2102 of title 38, United States Code, is amended— 
(1)in subsection (a), by striking $50,000 and inserting $60,000, as increased under subsection (c),; and 
(2)in subsection (b)(2), by striking $10,000. and inserting $12,000, as increased under subsection (c).. 
3.Index of amount of assistance available to reflect increase in cost of residential home constructionSection 2102 of title 38, United States Code, as amended by section 2, is further amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c) 
(1)Effective on October 1 of each year (beginning in 2007), the Secretary shall increase the amounts in effect under subsections (a) and (b)(2) in accordance with this subsection. 
(2)The increase in amounts under paragraph (1) to take effect on October 1 of any year shall be the percentage by which (A) the residential home cost-of-construction index for the preceding calendar year exceeds (B) the residential home cost-of-construction index for the year preceding that year.  
(3)The Secretary shall establish a residential home cost-of-construction index for the purposes of this subsection. The index shall reflect a uniform, national average increase in the cost of residential home construction, determined on a calendar year basis. The Secretary may use an index developed in the private sector that the Secretary determines is appropriate for purposes of this subsection. . 
 
